Exhibit 99.1 Media Contacts: Michael D. Porcelain, Senior Vice President and Chief Financial Officer (631) 962-7000 Info@comtechtel.com COMTECH TELECOMMUNICATIONS CORP. ANNOUNCES RESULTS FOR THE THIRD QUARTER OF FISCAL 2011 AND DECLARES $0.25 PER SHARE QUARTERLY CASH DIVIDEND Melville, New York – June 7, 2011 – Comtech Telecommunications Corp. (NASDAQ: CMTL) today reported its operating results for the three and nine months ended April 30, 2011. Net sales for the third quarter of fiscal 2011 were $131.1 million compared to $216.3 million for the third quarter of fiscal 2010. The period-over-period decrease in net sales is attributable to lower net sales in both the Company’s mobile data communications and RF microwave amplifiers segments offset, in part, by higher net sales in its telecommunications transmission segment. GAAP net income was $14.3 million, or $0.47 per diluted share, for the third quarter of fiscal 2011 compared to $21.8 million, or $0.67 per diluted share, for the third quarter of fiscal 2010. Net sales for the nine months ended April 30, 2011 were $472.1 million compared to $521.3 million for the nine months ended April 30, 2010.The period-over-period decrease in net sales is attributable to lower net sales in both the Company’s mobile data communications and RF microwave amplifiers segments offset, in part, by higher net sales in its telecommunications transmission segment. GAAP net income was $56.0 million, or $1.79 per diluted share, for the nine months ended April 30, 2011 compared to $47.2 million, or $1.48 per diluted share, for the nine months ended April 30, 2010. Comtech also announced today that its Board of Directors declared a quarterly cash dividend of $0.25 per share payable on August 19, 2011 to shareholders of record at the close of business on July 21, 2011. The dividend is the Company’s fourth quarterly dividend. While future dividends will be subject to Board approval, the Board of Directors is currently targeting annual dividend payments aggregating $1.00 per share. In commenting on the Company's performance, Fred Kornberg, President and Chief Executive Officer, stated, “Despite lower than expected sales for the third quarter, we once again posted solid quarterly results. Sales for the third quarter did not include originally anticipated shipments related to certain MTS hardware orders. These hardware orders are now expected to ship during the fourth quarter of fiscal 2011.” Mr. Kornberg added, “We continue to expectannual sales and related operating income from the U.S. Army to significantly decline from current levels. Nevertheless, I remain optimistic about our future direction. With deployable cash of approximately $590 million, we continueto focus our acquisition efforts on a number of opportunities that we believe would complement our existing businesses, diversify our customer base and align with our long-term strategy.” - more - Selected Fiscal 2011 Third Quarter Financial Metrics and Other Items · At April 30, 2011, the Company had $588.9 million of cash and cash equivalents. Net cash provided by operating activities was $68.9 million for the nine months ended April 30, 2011 compared to $82.5 million for the nine months ended April 30, 2010. · During the nine months ended April 30, 2011, the Company repurchased 2,365,870 shares of its common stock under its $100.0 million stock repurchase plan in open-market transactions for an aggregate cost of $68.1 million (including transaction costs) with an average price per share of $28.77. · Backlog as of April 30, 2011 was $196.2 million. Bookings for the three and nine months ended April 30, 2011 were $127.7 million and $330.2 million, respectively, compared to $180.6 million and $383.5 million for the three and nine months ended April 30, 2010, respectively. · Earnings before interest, taxes, depreciation and amortization, (“Adjusted EBITDA”), was $28.9 million and $107.7 million for the three and nine months ended April 30, 2011, respectively, versus $43.1 million and $98.2 million for the three and nine months ended April 30, 2010, respectively. · The Company’s effective tax rate of 29.9% for the three months ended April 30, 2011 reflects net discrete tax benefits of approximately $1.0 million, which primarily relates to a reduction in expenses that were previously deemed to be non-deductible for tax purpposes. · During the three months ended April 30, 2011, the Enforcement Division of the Office of Defense Trade Controls Compliance (“DDTC”) of the U.S. Department of State informed the Company that it closedits review ofthe Company'scompliance with International Traffic in Arms Regulations (“ITAR”) without assessing any fines or penalties. Conference Call The Company has scheduled an investor conference call for 8:30 AM (ET) on Wednesday, June 8, 2011. Investors and the public are invited to access a live webcast of the conference call from the investor relations section of the Comtech web site at www.comtechtel.com. Alternatively, investors can access the conference call by dialing (800) 862-9098 (domestic) or (785) 424-1051 (international) and using the conference I.D. of “Comtech.” A replay of the conference call will be available for seven days by dialing (402)220-0866. In addition, an updated investor presentation, including earnings guidance, will be available on the Company’s web site shortly after the conference call. - more - About Comtech Comtech Telecommunications Corp. designs, develops, produces and markets innovative products, systems and services for advanced communications solutions. The Company believes many of its solutions play a vital role in providing or enhancing communication capabilities when terrestrial communications infrastructure is unavailable, inefficient or too expensive. The Company conducts business through three complementary segments: telecommunications transmission, mobile data communications and RF microwave amplifiers. The Company sells products to a diverse customer base in the global commercial and government communications markets. The Company believes it is a market leader in the market segments that it serves. Cautionary Statement Regarding Forward-Looking Statements Certain information in this press release contains forward-looking statements, including but not limited to, information relating to the Company’s future performance and financial condition, plans and objectives of the Company’s management and the Company’s assumptions regarding such future performance, financial condition, and plans and objectives that involve certain significant known and unknown risks and uncertainties and other factors not under the Company’s control which may cause its actual results, future performance and financial condition, and achievement of plans and objectives of the Company’s management to be materially different from the results, performance or other expectations implied by these forward-looking statements. These factors include the nature and timing of receipt of, and the Company’s performance on, new or existing orders that can cause significant fluctuations in net sales and operating results; the timing and funding of government contracts; adjustments to gross profits on long-term contracts; risks associated with international sales, rapid technological change, evolving industry standards, frequent new product announcements and enhancements, changing customer demands, changes in prevailing economic and political conditions; risks associated with the Company’s legal proceedings and other matters; risks associated with the Company’s MTS and BFT contracts, including the Company'songoing negotiations with the U.S. Army and pending audit ofits BFT-1 contract; risks associated with the Company’s obligations under its revolving credit facility; and other factors described in the Company’s filings with the Securities and Exchange Commission (“SEC”). - more - COMTECH TELECOMMUNICATIONS CORP. AND SUBSIDIARIES Condensed Consolidated Statements of Operations (Unaudited) Three months ended April 30, Nine months ended April 30, Net sales $ Cost of sales Gross profit Expenses: Selling, general and administrative Research and development Amortization of intangibles Merger termination fee, net - - ) - Operating income Other expenses (income): Interest expense Interest income and other ) Income before provision for income taxes Provision for income taxes Net income $ Net income per share: Basic $ Diluted $ Weighted average number of common shares outstanding – basic Weighted average number of common and common equivalent shares outstanding – diluted Dividends declared per issued and outstanding common share as of the applicable dividend record date $ - - - more - COMTECH TELECOMMUNICATIONS CORP. AND SUBSIDIARIES Condensed Consolidated Balance Sheets April 30, 2011 July 31, 2010 Assets (Unaudited) (Audited) Current assets: Cash and cash equivalents $ Accounts receivable, net Inventories, net Prepaid expenses and other current assets Deferred tax asset, net Total current assets Property, plant and equipment, net Goodwill Intangibles with finite lives, net Deferred financing costs, net Other assets, net Total assets $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ Accrued expenses and other current liabilities Dividends payable - Customer advances and deposits Interest payable Income taxes payable Total current liabilities Convertible senior notes Other liabilities Income taxes payable Deferred tax liability Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, par value $.10 per share; shares authorized and unissued 2,000,000 - - Common stock, par value $.10 per share; authorized 100,000,000 shares; issued 28,662,144 shares and 28,542,535 shares at April 30, 2011 and July 31, 2010, respectively Additional paid-in capital Retained earnings Less: Treasury stock, at cost (2,576,807 shares and 210,937 shares at April 30, 2011 and July 31, 2010, respectively) ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ - more - COMTECH TELECOMMUNICATIONS CORP. AND SUBSIDIARIES Reconciliation of GAAP Financial Measures to Non-GAAP Financial Measures (Unaudited) Three Months Ended April 30, Nine Months Ended April 30, Reconciliation of GAAP Net Income to Adjusted EBITDA(1): GAAP net income $ Income taxes Net interest expense and other Amortization of stock-based compensation Depreciation and other amortization Adjusted EBITDA $ Represents earnings before interest, income taxes, depreciation and amortization of intangibles and stock-based compensation. Adjusted EBITDA is a non-GAAP operating metric used by management in assessing the Company’s operating results. The Company’s definition of Adjusted EBITDA may differ from the definition of EBITDA used by other companies and may not be comparable to similarly titled measures used by other companies.Adjusted EBITDA is also a measure frequently requested by the Company’s investors and analysts. The Company believes that investors and analysts may use Adjusted EBITDA, along with other information contained in its SEC filings, in assessing its ability to generate cash flow and service debt. ECMTL ###
